COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-07-286-CV





MELISSA DEANNE JETTON	APPELLANT



V.



MARTHA HERNANDEZ AND 						APPELLEES

AN DEALERSHIP HOLDING CORP. 

D/B/A AUTONATION AND 

BANKSTON CHEVROLET	



------------



FROM THE 348TH DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant Melissa Jetton is attempting to appeal from a trial court order granting summary judgment in favor of appellees AN Dealership Holding Corp. d/b/a AutoNation and Bankston Chevrolet.  On August 23, 2007, we notified Appellant that we were concerned that this court may not have jurisdiction over this appeal because the order granting summary judgment does not appear to dispose of all parties and issues in the case, nor does it appear to be an appealable interlocutory order.  
See Lehmann v. Har-Con Corp
., 39 S.W.3d 191, 192-93 (Tex. 2001).  Additionally, we informed Appellant that the trial court had confirmed that no severance order had been signed severing Appellant’s claims against AN Dealership Holding Corp. and Bankston Chevrolet from Appellant’s claims against the other parties in the case.  We also informed Appellant that the appeal would be dismissed for want of jurisdiction unless Appellant or any party desiring to continue the appeal filed with the court within ten days a response showing grounds for continuing the appeal.  We have not received any response to the jurisdiction letter.

Because there is no final judgment or appealable interlocutory order, we dismiss this case for want of jurisdiction.  
See 
Tex. R. App. P
. 42.3(a); 43.2(f).





PER CURIAM



PANEL D:	MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J.



DELIVERED: September 27, 2007



FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.